Citation Nr: 0633921	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to November 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The claims 
folder was subsequently transferred to the Newark, New Jersey 
RO.  

The rating decision on appeal denied service connection for 
PTSD.  A final Board decision dated in December 1971 had 
denied service connection for pscyhoneurosis.  At the hearing 
before the undersigned in September 2005, the issue on appeal 
was characterized as whether new and material evidence had 
been received to reopen a claim of service connection for a 
psychiatric disorder, to include PTSD.  However, after close 
review of the arguments presented in the record, the Board 
concludes that in his present claim the veteran is not 
pursuing service connection for any psychiatric disability 
other than PTSD.  Consequently, the issue on appeal is being 
characterized as entitlement to service connection for PTSD, 
as it was in the rating decision on appeal.  Since a claim 
for service connection for PTSD is distinct from a claim for 
any other psychiatric disability, there is no need for the 
appellant to reopen his claim with new and material evidence.  
As the issue adjudicated in the rating decision on appeal is 
the same as that addressed herein, there is no prejudice to 
the appellant in the Board's consideration of that issue.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran contends that he has PTSD as a result of 
stressors in service, specifically repeated sexual assaults 
by a barracks mate at Shepard Air Force Base, Texas, in July 
and/or August, 1969.  
The veteran's claims folder contains a VA examination report 
noting a diagnosis of PTSD.  This examination also notes a 
post-service stressor of a motor vehicle accident in 1972 
that resulted in serious injuries including a skull fracture.  

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred38 C.F.R. § 3.304(f).

Following a review of the record, the Board finds that there 
is an additional duty to assist the veteran with the 
development of his claim for service connection for PTSD.  
Specifically, the RO must consider all of the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III, regarding personal assault. M21-1 notes that: 
"Personal assault is an event of human design that threatens 
or inflicts harm.  Examples of this are rape, physical 
assault, domestic battering, robbery, mugging, and stalking." 
M21-1, Part III, 5.14c. M21-1 identifies alternative sources 
for developing evidence of personal assault, including 
private medical records, civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, and personal diaries or journals.  M21-1, 
Part III, 5.14c(4)(a).  When there is no indication in the 
military record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  Examples of behavior changes 
that might indicate a stressor include: visits to a medical 
or counseling clinic or dispensary without a specific 
diagnosis or specific ailment; sudden requests that the 
veteran's military occupational series or duty assignment be 
changed without other justification; lay statements 
indicating increased use or abuse of leave without apparent 
reason; changes in performance or performance evaluations; 
lay statements describing episodes of depression, panic 
attacks or anxiety with no identifiable reasons for the 
episodes; increased or decreased use of prescription 
medication; evidence of substance abuse; obsessive behavior 
such as overeating or under eating; pregnancy tests around 
the time of the incident; increased interest in tests for HIV 
or sexually transmitted diseases; unexplained economic or 
social behavior changes; treatment for physical injuries 
around the time of the claimed trauma but not reported as a 
result of the trauma; breakup of a primary relationship.  
M21-1, Part III, 5.14c(7)(a)-(o). See also 38 C.F.R. § 
3.304(f)(3) (2004); Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in PTSD personal assault cases).

The stressor incidents alleged by the veteran appear to be 
ones possibly capable of corroboration and/or verification 
under the M21-1 procedures.  Furthermore, if they are 
verified, an examination to determine whether they caused the 
veteran to acquire PTSD would be indicated.

At the hearing before the undersigned, the veteran reported 
treatment by VA psychiatrists and psychologists at the 
Bricktown, New Jersey, VA facility.  The claims folder 
contains records from that facility only through July 2003.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain for the claims 
file the complete records of treatment of 
the veteran for psychiatric disability 
from the VA facility in Bricktown, New 
Jersey, specifically all records since 
July 2003.  

2.  The veteran should be afforded the 
opportunity to identify potential 
alternative sources of information to 
verify the claimed physical assault as set 
forth in M21-1, part III, 5.14(c).  He 
should be informed that these alternative 
sources could include, but are not limited 
to, private medical records; civilian 
police reports; reports from crisis 
intervention centers; testimonials from 
family members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  In rendering this 
determination, the attention of the RO is 
directed to the law cited in the 
discussion above.  If official service 
records or alternative records discussed 
in M21-1, Part III, Sec. 5.14c corroborate 
the appellant's allegations of stressors 
occurring, the RO should specify that 
information.  The RO should also indicate 
whether any behavioral changes that 
occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors and if so 
should decide whether this evidence needs 
the interpretation by a clinician.  See 
M21- 1, Part III, 5.14c (9).  If the RO 
determines that the record establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or stressors 
in service it has determined are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

4.  If it is determined that the veteran 
was exposed to a stressor(s) in service, 
the RO should arrange for the veteran to 
be examined by a psychiatrist to determine 
whether he has PTSD resulting from 
exposure to such stressor event(s).  The 
RO must advise the examiner what, if any, 
stressor(s) it has determined to be 
established by the record (and the 
examiner may only consider such 
stressor(s) as the precipitating event(s) 
in service for any diagnosis of PTSD.  

The veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  In preparing the report of 
the examination, the psychiatrist should:  
(1) Discuss the sufficiency of the 
identified stressor(s) to produce PTSD; 
(2) If PTSD is diagnosed, discuss the 
signs and symptoms which support such 
diagnosis under DSM-IV; and (3) If PTSD is 
not diagnosed, discuss what is lacking to 
establish such diagnosis.  (4) Further, in 
line with the M21-1 provisions, the 
examiner is requested to provide detailed 
medical analysis and interpretation of the 
diagnoses found present on examination in 
light of all the evidence of record for 
the purpose of addressing whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors.

A complete rationale for all opinions 
expressed must be provided. The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

5.  The RO should readjudicate the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and afford the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board if indicated.

No action is required of the veteran until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


